Name: Commission Regulation (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  processed agricultural produce;  foodstuff;  tariff policy;  animal product;  trade
 Date Published: nan

 Avis juridique important|31995R1484Commission Regulation (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC Official Journal L 145 , 29/06/1995 P. 0047 - 0051COMMISSION REGULATION (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Council Regulation (EC) No 3290/94 (2), and in particular Articles 5 (4) and 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 5 (4) and 15 thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Article 3 (4) and 10 thereof, Whereas Regulations (EEC) No 2771/75, (EEC) No 2777/75 and (EEC) No 2783/75 provide that from 1 July 1995 imports of one or more of the products falling under these Regulations at the rate of duty of the Common Customs Tariff shall be subject to the payment of an additional import duty if certain conditions set out in the Agreement on Agriculture concluded in the framework of the Uruguay Round of multilateral trade negotiations have been fulfilled, unless the imports are unlikely to disturb the Community market, or where the effects would be disproportionate to the intended objective; whereas these additional import duties may be imposed in particular if the import prices fall below the trigger prices; Whereas, therefore, specific implementing rules should be laid down for the poultrymeat and egg sectors as well as for egg albumin and the trigger prices should be published; Whereas the import prices to be taken into consideration for imposing an additional import duty should be checked against the representative prices on the world market or on the Community import market for the products in question; whereas it is necessary that Member States communicate the prices at various stages of marketing at regular intervals in order to be able to determine the representative prices and the corresponding additional duties; Whereas the importer may choose that the additional duty is calculated on a basis which is different from the representative price; whereas, however, in that case there should be provision for the lodging of a security equal to the amount of additional duty which he would have paid if the additional duty had been determined on the basis of the representative price; whereas the security will be reimbursed if, within a certain time limit, proof is provided that the conditions for the disposal of the consignment have been met; whereas, as part of a posteriori checks, additional duty due will be recovered pursuant to Article 220 of Council Regulation (EEC) No 2913/92 (5) establishing the Community customs code; whereas it is only fair that, within the framework of such checks, interest will be added to the duty due; Whereas the provisions of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (6), as last amended by Regulation (EEC) No 3821/92 (7), are replaced by the provisions of this Regulation; whereas the aforementioned Regulation should, therefore, be replaced as from the date of entry into force of the Agreement on Agriculture of the Uruguay Round; Whereas it results from regular monitoring of the information providing the basis for the verification of the import prices in the poultrymeat and egg sectors as well as for egg albumin that additional duties should be imposed on the import of certain products, taking into account variation of prices according to origin; whereas, therefore, representative prices and corresponding additional duties should be published for those products; Whereas additional duties may not be imposed in particular on products imported within tariff quotas agreed upon in the framework of the Uruguay Round of multilateral trade negotiations; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by the chairman, HAS ADOPTED THIS REGULATION: Article 1 The additional import duties referred to in Article 5 (1) of Regulations (EEC) No 2771/75 and (EEC) No 2777/75 and in Article 3 (1) of Regulation (EEC) No 2783/75, hereinafter referred to as 'additional duties`, are applied to the products listed in Annex I and originating in the countries indicated therein. The corresponding trigger prices referred to in Article 5 (2) of Regulations (EEC) No 2771/75 and (EEC) No 2777/75 and in Article 3 (2) of Regulation (EEC) No 2783/75 are shown in Annex II. Article 2 1. The representative prices referred to in the second subparagraph of Article 5 (3) of Regulation (EEC) No 2771/75 and (EEC) No 2777/75 and in the second subparagraph of Article 3 (3) of Regulation (EEC) No 2783/75, shall be determined at regular intervals taking into account in particular: - the prices on third country markets, - free-at-Community-frontier offer prices, - prices at the various stages of marketing in the Community for imported products. These prices are shown in Annex I. 2. The Member States shall communicate to the Commission, each Monday, the prices referred to at the third indent of paragraph 1 for representative shipments of products listed in Annex II. Article 3 1. At the request of the importer the additional duty may be established on the basis of the cif import price of the consignment in question, if this price is higher than the applicable representative price, referred to in Article 2 (1). The application of the cif import price of the consignment in question for establishing the additional duty is subject to the presentation by the interested party to the competent authorities of the importing Member State of at least the following proofs: - the purchasing contract, or any other equivalent document, - the insurance contract, - the invoice, - the certificate of origin (where applicable), - the transport contract, - and, in the case of sea transport, the bill of lading. 2. In the case referred to in paragraph 1, the importer must lodge the security referred to in Article 248 (1) of Commission Regulation (EEC) No 2454/93 (1), equal to the amount of additional duty which he would have paid if the calculation of the additional duty had been made on the basis of the representative price applicable to the product in question. The importer shall have one month from the sale of the products in question, subject to a limit of four months from the date of acceptance of the declaration of release for free circulation, to prove that the consignment was disposed of under conditions confirming the correctness of the prices referred to in paragraph 1. Failure to meet one or other of these deadlines shall entail the loss of the security lodged. However, the time limit of four months may be extended by the competent authorities by a maximum of three months at the request of the importer, which must be duly substantiated. The security lodged shall be released to the extent that proof of the conditions of disposal is provided to the satisfaction of the customs authorities. Otherwise, the security shall be forfeit by way of payment of the additional duties. If on verification the competent authorities establish that the requirements of this Article have not been met, they shall recover the duty due in accordance with Article 220 of Regulation (EEC) No 2913/92. The amount of the duty to be recovered or remaining to be recovered shall include interest from the date the goods were released for free circulation up to the date of recovery. The interest rate applied shall be that in force for recovery operations under national law. 3. In the absence of the request referred to in paragraph 1, the import price of the consignment in question to be taken into consideration for imposing an additional duty shall be the representative price referred to in Article 2 (1). Article 4 1. If the difference between the trigger price in question refered to in Article 1 (2) and the import price to be taken into consideration for imposing an additional duty in accordance with Article 3 (1) of (3): (a) is less than or equal to 10 % of the trigger price, no additional duty shall be imposed; (b) is greater than 10 % but less than or equal to 40 % of the trigger price, the additional duty shall equal 30 % of the amount by which the difference exceeds 10 %; (c) is greater than 40 % but less than or equal to 60 % of the trigger price, the additional duty shall equal 50 % of the amount by which the difference exceeds 40 %, plus the additional duty allowed under (b); (d) is greater than 60 % but less than or equal to 75 %, the additional duty shall equal 70 % of the amount by which the difference exceeds 60 % of the trigger price, plus the additional duties allowed under (b) and (c); (e) is greater than 75 % of the trigger price, the additional duty shall equal 90 % of the amount by which the difference exceeds 75 %, plus the additional duties allowed under (b), (c) and (d). 2. The additional duties corresponding to the representative prices laid down in accordance with Article 2 (1) are shown in Annex I. Article 5 If necessary, the Commission may, at the request of a Member State or on its own initiative, adjust Annex I. However, the Commission may adjust the representative prices only if these prices are at least 5 % different from the determined prices. Article 6 The additional duties laid down in Annex I shall not apply to imports in the framework of Commission Regulation (EC) No 1431/94 (1) and (EC) No 1474/95 (2). Article 7 Regulation No 163/67/EEC is repealed. Article 8 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II >TABLE>